             Case 1:20-cv-01014-RA Document 25 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 LUIS FONSECA, individually and as                                  DOC#:
 guardian of P., his teenage daughter, an                           DATE FILED: 5-20-20
 Infant,

                              Plaintiff,
                                                                      20-CV-1014 (RA)
                         v.                                                ORDER
 CITY OF NEW YORK, NEW YORK CITY
 DEPARTMENT OF EDUCATION, JANICE
 BRUCE, AND MIGUELINA URENA,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter and proposed case management plan by May

22, 2020, as directed in the Court’s February 11, 2020 and May 1, 2020 Orders. If the parties are

unable to submit their joint letter and case management plan by May 22nd, they shall request an

extension to do so. In their joint letter, the parties should also indicate whether they can do without

a conference altogether. If so, the Court may enter a case management plan and scheduling order

and the parties need not appear. If not, the Court will hold the initial conference by telephone. In

any event, counsel should review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      May 20, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
